Citation Nr: 0203463	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  98-00 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating, greater than 10 percent, 
for the veteran's service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1997 
rating decision by the Winston-Salem, North Carolina RO, 
which denied an increased rating, greater than 10 percent, 
for a left knee disability.  This case was before the Board 
in August 1999 and October 2000 when it was remanded for 
additional development.

In addition, the Board notes that the veteran filed a claim 
for service connection for a right knee disability.  By 
rating decision, dated October 2001, the RO denied the 
veteran's claim for service connection for a right knee 
disability.  The veteran did not appeal this decision.  
Therefore, the sole issue on appeal is as stated on the first 
page of this decision.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained, and the veteran has been notified of the evidence 
necessary to substantiate his claim.

2.  The veteran's left knee disability exhibits no more than 
10 degrees limitation of extension and 100 degrees limitation 
of flexion; any instability is no more than mild; and the 
surgical scar is well healed without tenderness.

3.  The appellant's left knee disability does not present an 
exceptional or unusual disability picture rendering 
impracticable the application of the regular schedular 
standards that would have warranted referral of the case to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular rating.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service connected left knee disability under the 
cited diagnostic codes have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 
5003, 5258, 5259, 5260, 5261 (2001).

2.  A separate 10 percent rating based on instability of the 
service connected left knee is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
including §4.14, Diagnostic Code 5257 (2001).

3.  A separate rating based on the presence of a surgical 
scar of the left knee is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, Diagnostic 
Codes 7803, 7804, 7805 (2001).

4.  There is no basis for referral for consideration of an 
extraschedular rating for the appellant's left knee disorder.  
38 C.F.R. 3.321(b)(1) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Medical records from the Raleigh Orthopaedic Clinic, dated 
October 1996, show the veteran was treated for a left knee 
disability.  The veteran had complaints of increased pain and 
walking with a limp.  Examination by Dr. O. Phil Miller 
revealed a left antalgic limp, no lateral thrust on weight 
bearing, some crepitus upon flexion movement and a small 
effusion and tenderness primarily over the medial aspect.  No 
clinical instability or pain on stress other than on weight 
bearing was present.  Range of motion for the left knee was 
full extension and flexion to 120-125 degrees.  The physician 
diagnosed the veteran as having progressive degenerative 
arthritis in the left knee.  Xylocaine, Celestone, and 
Marcaine were injected into the veteran's "more 
symptomatic" knee and exercises, weight loss, and non-
steroidal anti-inflammatories were recommended.

In a November 1996 letter, Dr. Miller reported that he 
treated the veteran for a left knee disability in October 
1996 and diagnosed the veteran as having progressive 
degenerative arthritis.

In March 1997, the veteran underwent another examination from 
the Raleigh Orthopaedic Clinic by Dr. Lyman S-W Smith.  The 
veteran had complaints of his left knee giving-way and 
locking up.  Physical examination revealed valgus angulation 
of the left knee and range of motion of 10 to 125 degrees.  
The left knee was tender on the medial joint line and the 
veteran exhibited mild discomfort on the medial facet of the 
patella.  Dr. Smith noted that the veteran did not suffer 
from effusion and that his knee was "quite" stable.  X-rays 
from the previous April showed marked advanced degenerative 
medial compartment disease.  Dr. Smith stated that the 
veteran exhibited a "considerable" disability in the left 
knee and suggested continuous weight loss along with a 
proximal tibial osteotomy to offer temporary relief until an 
inevitable total knee replacement could be performed.

In June 1998, a hearing was held at the RO before a hearing 
officer.  The veteran complained of left knee locking and 
swelling with use.

In July 1998, the veteran underwent a VA examination.  The 
veteran had complaints of persistent pain and locking in his 
left knee since injuring it in service.  In the last two 
years, the veteran stated that he was unable to participate 
in sports and that he experienced pain in the joint upon long 
periods of standing with recurrent locking two to three times 
a month accompanied by swelling and tenderness.  The veteran 
further reported that his knee disability interfered with his 
occupation because he was often required to do long walking 
and to descend stairs.  The veteran did not experience flare-
ups except when his knee locked up.  Upon examination, the 
examiner reported no specific deformity, swelling, 
tenderness, limitation of motion, pain on motion, or positive 
Lachman's, drawer's, or McMurray's test.  The veteran was 
able to move the joint without pain or limitation of motion, 
both actively and passively.  When the veteran's knee locked 
up, he experienced an increase in limitation of motion.  
There was no objective evidence of pain on motion.  The 
examiner diagnosed the veteran with status postoperative 
meniscectomy of the left knee.

In November 1998, Dr. Smith, Raleigh Orthopaedic Clinic, 
again treated the veteran for his left knee disability.  The 
veteran had complaints of pain keeping him up at night three 
to four times a week and episodes of giving-way of the left 
knee.  Upon examination, Dr. Smith reported the veteran's 
range of motion to be 0 to 115 degrees and noted tenderness 
in the medial joint line.  Mild discomfort with McMurray's 
testing was noted.  X-rays revealed severe degenerative joint 
disease with marked decrease in his medial joint and varus 
angulation.  Dr. Smith again recommended a possible high 
tibial osteotomy and the use of anti-inflammatories on a 
regular basis.

In December 1999, a letter signed by an individual who 
apparently worked at General Aviation Terminal (GAV), the 
veteran's former employer, was received.  The title of the 
person was not indicated.  The letter was to the effect that 
the veteran had not been employed there long and that he 
suffered from left knee pain when climbing stairs and walking 
on the tarmac when lifting baggage.  As a result, he became 
unable to work in this capacity.  This letter and the letter 
described below appear to be written in the same handwriting.

Likewise, in December 1999, a letter from an apparent 
employee of General Electric Financial Assurance was 
received.  The title of the person is not indicated.  The 
letter was to the effect that the veteran had been employed 
with General Electric Financial Assurance since June of 1996 
as a sales representative.  On several occasions, the veteran 
complained of knee pain after driving for long distances, 
swelling, and inflammation.  As a result, the veteran had to 
limit his time spent in the car and on his legs.  The signer 
of the letter was of the opinion that if the veteran had 
better mobility and less discomfort, he would increase his 
sales territory and thus increase his income. 

In March 2000, the veteran underwent another VA examination.  
The veteran had complaints of daily left knee discomfort to 
include tenderness, aching pain, swelling, weakness in the 
muscles, and stiffness until beginning walking.  The veteran 
stated that he felt his knee might buckle from underneath 
him, but that it would not shift from side to side or lock.  
The veteran reported fatigue at the end of the day, but did 
not report being unable to move due to weakness or lack of 
endurance.  At the time of the examination, the veteran often 
wore a knee brace when walking on uneven ground.  He used a 
cane intermittently.  The veteran did not describe 
dislocation or subluxation, but did describe a feeling that 
his knee would give-way.  The veteran stated that his knee 
disability affects his occupation, but he was not able too 
quantify actual time lost from work and had not lost time 
from work other than for medical appointments.  The veteran 
stated however, that he believed his work as a sales 
representative had been delayed and prolonged on occasion.

Physical examination revealed an antalgic gait, with short, 
slightly widened steps.  The veteran was able to lift himself 
on and off the scale and examination table without pain.  No 
pain was noted when pressing the kneecap against the joint 
and no effusion noted although there was slight puffiness in 
the medial plical area of the knee.  Slight tenderness was 
noted below the patellar tendon over the tibia, but the 
veteran stated it was not "acute."  Range of motion was 0 
to 120 degrees and no degree of hyperextension was noted.  
The contralateral range of motion was 0 to 140 degrees, 
considered normal.  Minimal medial to lateral instability was 
noted on severe torsion or twisting and was noted to be 
"only trace."  Anterior and posterior drawer signs were 
negative and testing for it was not painful.  The veteran was 
able to do 2/3 of a knee bend, but stated that he would 
experience more pain when he had to get down and get back up.  
No incoordination or weakness was noted and the veteran was 
able to stand on his forefeet and heels without pain.  The 
examiner noted no abnormal shoe pattern and no further 
limitation was noted.  The examiner diagnosed the veteran as 
having a history of injury, post meniscectomy of the left 
knee with symptomatic degenerative arthritis.

In September 2000, Dr. Robert G. Jones, Raleigh Orthopaedic 
Clinic, treated the veteran for left knee pain.  Upon 
examination, Dr. Jones reported that the veteran's range of 
motion was 0 to 100 degrees of motion with 1+ effusion.  
Medial and lateral tenderness, crepitus, and mild pain with 
McMurray's testing were noted.  X-rays showed severe tri-
compartmental degenerative joint disease in the left knee 
with varus angulation and medial joint space loss.  Dr. Jones 
diagnosed the veteran as having left knee severe degenerative 
joint disease, status post open arthrotomy with probable 
meniscectomies.  Dr. Jones recommended possible future knee 
replacement and stated that the veteran had a considerable 
disability with respect to the left knee.

In March 2001, the veteran underwent a VA examination.  The 
veteran had complaints of daily pain, intermittent swelling, 
"popping" on occasion, and a feeling that his knee would 
give-way even though it had not.  Physical examination 
revealed two asymptomatic, well-healed, non-ulcerated scars 
without tenderness.  Slight puffiness was noted immediately 
lateral to the patella which was not tender.  Pressing over 
the patella and onto the kneecap was not tender or painful.  
Faint crepitus was noted under the patella.  The veteran had 
no complaints of weakness and remained well-coordinated, but 
stated that if he were tired at the end of the day, the knee 
would be more swollen and ache at night.  The veteran 
reported no flare-ups or periods necessitating complete bed 
rest at any time and reported no instances where he was 
completely unable to walk.  The veteran was able to extend 
and lock the knee without pain and could flex to 110 degrees 
with extreme discomfort at the extreme of flexion.  Lachman's 
test and anterior and posterior drawer's sign were negative.  
The veteran was stable medially to laterally and torsion on 
the knee medially to laterally caused very slight discomfort.  
The examiner reported that no affect on the range of motion 
was likely to happen with the veteran's fatigue, though the 
veteran was not examined at the end of a fatigued day.  The 
veteran was unable to quantify days lost from work, but 
stated that he had to drive shorter distances and less 
frequently.  For treatment, the veteran used heat, took 
Tylenol, and wore a knee brace intermittently.  The veteran's 
gait was short, but otherwise normal, and he did not favor 
one knee over the other.

X-rays revealed moderate degenerative changes with 
osteophytes present in the patella, medial compartment 
narrowing, and findings of old Osgood-Schlatter's disease.  
No acute bony process was identified.  In conclusion, the 
examiner diagnosed a history of mini-meniscectomy with 
cartilage chondromalacia and degenerative disease of the left 
knee.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  
The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law.  Accordingly, the Board 
determines that the law does not preclude the Board from 
proceeding to an adjudication of the veteran's claim without 
further developing the claim to the RO, as the requirements 
of the new law have essentially been satisfied.  In this 
regard, the Board notes that by virtue of the June 1997 
Statement of the Case and August 1998, January 1999, July 
2000, and October 2001 Supplemental Statements of the Case 
issued during the pendency of the appeal, the veteran and his 
representative have been advised of the law and regulations 
governing his claim, and have been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all evidence identified by the veteran has been 
obtained and associated with the claims folder.  Furthermore, 
the veteran underwent a VA examination in conjunction with 
this appeal in July 1998, March 2000, and March 2001.  Hence, 
the claim is ready to be considered on the merits. 

The veteran contends that his service-connected left knee 
disability is more disabling than currently evaluated.  In 
general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable as raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The veteran's left knee disability is currently assigned a 10 
percent rating under Diagnostic Code 5259.  Pursuant to 
Diagnostic Code 5259, a 10 percent rating is assigned for 
symptomatic removal of semilunar cartilage.  38 C.F.R. § 
4.71a, Diagnostic Code 5259.

Additionally, a 20 percent disability may be assigned for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.

Recurrent subluxation or lateral instability where slight may 
be assigned a 10 percent rating.  Where moderate, a 20 
percent rating is assignable, and where severe, a 30 percent 
rating is for assignment.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Applicable regulations further provide that a knee disability 
may be rated on the basis of limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261.  The Rating 
Schedule provides that flexion of the leg limited to 60 
degrees warrants a noncompensable rating, flexion limited to 
45 degrees warrants a 10 percent rating, flexion limited to 
30 degrees warrants a 20 percent rating, and flexion limited 
to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  The rating schedule also 
provides that extension limited to 5 degrees warrants a 
noncompensable rating, extension limited to 10 degrees 
warrants a 10 percent rating, extension limited to 15 degrees 
warrants a 20 percent rating, and extension limited to 20 
degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Flexion of the knee to 140 degrees is 
considered full and extension to 0 degrees is considered 
full.  See 38 C.F.R. § 4.71, Plate II.  

In addition, Diagnostic Code 5003, in pertinent part, 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003. 

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the Schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. § 4.40; see also DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).

In a July 1997 opinion, the General Counsel concluded that a 
claimant who had arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14.  
However, it was noted that a separate rating must be based on 
additional disability.  Where a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also 
exhibit limitation of motion under Diagnostic Codes 5260 or 
5261 in order to obtain the separate rating for arthritis.  
If the veteran does not at least meet the criteria for a zero 
percent rating under either of these codes, there is no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97, July 1, 1997.  In a later opinion, the 
General Counsel noted that even if the claimant technically 
has full range of motion but motion is inhibited by pain, a 
compensable rating for arthritis under DC 5003 and section 
4.59 would be available.  VAOPGCPREC 9-98, August 14, 1998.

In regard to Diagnostic Code 5259, the Board notes that the 
veteran is currently rated at 10 percent, which is the 
maximum allowable under the rating criteria.   Therefore, an 
increased rating, greater than 10 percent, under this 
Diagnostic Code is not warranted.

As to Diagnostic Code 5258, although the veteran had 
complaints of his knee locking, there is no evidence 
demonstrating that he experiences frequent episodes.  
Likewise, even though the Raleigh Orthopaedic Clinic noted a 
"small effusion" in October 1996, and a "1+ effusion" in 
September 2000, no effusion was noted in March 1997 by Dr. 
Smith.  In addition, there is no evidence to suggest that the 
veteran has suffered from a dislocation of the semilunar 
cartilage.  Therefore, a 20 percent rating is not warranted 
under Diagnostic Code 5258.

As to Diagnostic Code 5257, the Board finds that a separate 
10 percent rating is warranted for instability.  While most 
examiners did not document instability, a VA examiner in 
March 2000 found a trace of medial to lateral instability 
during physical examination.  Affording the appellant every 
benefit of the doubt, the Board finds that a separate 10 
percent rating is warranted under Diagnostic Code 5257 based 
on the presence of no greater than mild instability.  

In so deciding, it is noted that Diagnostic Code 5259 makes 
no mention of instability and the disability encompassed by 
this Code does not involve instability.  Thus, there would be 
no pyramiding by awarding the veteran a separate rating under 
Diagnostic Code 5257.  Pyramiding, or the evaluation of the 
same disability under various diagnoses, is to be avoided.  
38 C.F.R. § 4.14 (2001).  The critical element in determining 
whether separate conditions referable to the same disability 
may be assigned separate ratings is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
conditions.  

To further explain this, attention is directed to the 
following excerpt from the online version of The Merck 
Manual-Home Edition.  Section 5:  Bone, Joint and Muscle 
Disorders which may be found at the following web site 
address:  
http://www.merck.com/pubs/mmanual_home/illus/46i1.htm.

Inside the Knee
The knee is designed for its 
own protection.  It's 
completely surrounded by a 
joint capsule that's flexible 
enough to allow movement but 
strong enough to hold the 
joint together.  The capsule 
is lined with synovial 
tissue, which secretes 
synovial fluid to lubricate 
the joint.  Wear-resistant 
cartilage covering the ends 
of the thighbone (femur) and 
shinbone (tibia) helps reduce 
friction during movement.  
Pads of cartilage (menisci) 
act as cushions between the 
two bones and help distribute 
body weight in the joint.  
Fluid-filled sacs (bursas) 
provide cushioning as skin or 
tendons move across bone.  
Ligaments along the sides and 
the back of the knee 
reinforce the joint capsule, 
adding stability.  The 
kneecap (patella) protects 
the front of the joint.

Thus, it is seen by the above discussion that the ligaments 
and not the cartilage provide for the stability of the knee.

The next question for determination is whether the veteran is 
entitled to a separate rating for any limitation of motion or 
arthritis.  Arthritis is rated on the basis of limitation of 
motion.  The Diagnostic Code under which the veteran 
(Diagnostic Code 5259) contemplates limitation of motion.  
According to VAOPGCPREC 9-98, August 14, 1998, Diagnostic 
Code 5259 requires consideration of sections 4.40 and 4.45 
because removal of the semilunar cartilage may result in 
complications producing loss of motion.  Thus, the question 
is whether the veteran is entitled to a higher rating for 
limitation of actual or functional loss of range of motion 
under another diagnostic code.  

In order to get a rating higher than 10 percent under 
Diagnostic Codes 5260 or 5261, the veteran must exhibit 
flexion limited to 30 degrees and extension limited to 15 
degrees.  After reviewing the veteran's medical records from 
the Raleigh Orthopaedic Clinic, his range of motion was 0 to 
120-125 in October 1996, 10 to 125 degrees in March 1997, 0 
to 115 degrees in November 1998, and 0 to 100 degrees in 
September 2000.  During the VA examinations, the veteran's 
range of motion was 0 to 120 degrees in March 2000 and 
flexion to 110 degrees in March 2001.  At worst, the veteran 
has been limited by 10 degrees extension and 100 degrees 
flexion, which under the rating criteria warrants a 
noncompensable evaluation.  While the veteran may be assigned 
a 10 percent rating for arthritis where there is limitation 
of motion, albeit noncompensable, the Board finds that the 
limitation of motion presently shown is encompassed by the 10 
percent rating under Diagnostic Code 5259.

Furthermore, even though the veteran has had complaints of 
pain, especially upon long periods of walking and climbing 
stairs, the medical evidence demonstrates that the current 10 
percent rating under Diagnostic Code 5259 fully compensates 
him for any functional loss.  In this regard, treatment 
records from the Raleigh Orthopaedic Clinic, dated October 
1996, indicate that the veteran did not experience pain on 
stress other than on weight bearing.  During the July 1998 VA 
examination, the examiner noted that the veteran reported no 
pain on motion.  Furthermore, even though the veteran 
reported feeling fatigue at the end of the day during the 
March 2000 VA examination, he also stated that he was never 
unable to move due to weakness or lack of endurance.  Upon 
examination, the examiner also reported that the veteran 
suffered from no incoordination or weakness and that the 
veteran was able to stand on his forefeet and heels without 
pain.  Finally, during the March 2001 VA examination, the 
veteran had no complaints of weakness and remained well-
coordinated.  In addition, the examiner also stated that even 
though the veteran suffers from fatigue, no affect on the 
range of motion was "likely" to happen as a result, but 
conceded that he did not examine the veteran on a fatigued 
day.

As to whether a separate rating is warranted for the 
veteran's scar, it is noted that the veteran does not exhibit 
tender or painful scars as a result of prior surgery such as 
to warrant an additional rating under Diagnostic Code 7804.  
During the March 2001 VA examination, the examiner noted that 
the veteran's scars were well-healed, non-ulcerated, and were 
not tender.  Likewise, any limitation of motion due to the 
veteran's scars pursuant to Diagnostic Code 7805 is 
adequately compensated for under the veteran's current 
disability rating under Diagnostic Code 5259.

Finally, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2001).  Even though the veteran 
stated that his left knee disability interferes with his 
ability to work, there is no showing that the veteran's 
service-connected left knee disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned two separate 10 percent 
evaluations); has necessitated frequent periods of 
hospitalization; or has otherwise rendered inadequate the 
regular schedular criteria.  In fact, there is no indication 
in the claims file that the veteran has missed a significant 
amount of work due to his left knee disability.  The veteran 
specifically stated that he could not quantify any specific 
amount of time off other than for medical appointments. 


ORDER

Entitlement to an increased rating, greater than 10 percent, 
for the veteran's left knee disability under Diagnostic Code 
5259 is denied.

Entitlement to a separate 10 percent rating for the veteran's 
left knee disability under Diagnostic Code 5257 is granted, 
subject to the applicable criteria governing the payment of 
monetary benefits.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

